Citation Nr: 1016311	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-06 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), to include as secondary to a 
service-connected disability.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness or other qualifying chronic 
disability pursuant to 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for chronic pulmonary 
mycoplasma infection, to include as due to undiagnosed 
illness or other qualifying chronic disability pursuant to 38 
U.S.C.A. § 1117.

5.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

6.  Entitlement to service connection for an immunological 
defense deficiency, to include as due to undiagnosed illness 
or other qualifying chronic disability, pursuant to 38 
U.S.C.A. § 1117.

7.  Entitlement to service connection for androgenic hair 
loss, to include as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C.A. 
§ 1117.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife (B.J.), and his son (J.J.)


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from August 1977 to 
August 1993.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from April and June 2003 rating decisions.

In an April 2003 rating decision, the RO in Washington, DC, 
inter alia, denied the Veteran's claims for service 
connection for stomach problems, breathing problems, fatigue, 
hair loss, headaches, immunological defense deficiency, and 
chronic pulmonary mycoplasma infection, each as due to 
undiagnosed illness.  In that same decision, the RO denied 
service connection for hemorrhoids, bleeding gums, and 
residuals of a CVA (i.e., stroke).  In a June 2003 rating 
decision, the RO denied service connection for PTSD and a 
TDIU.  In November 2003, the Veteran filed a notice of 
disagreement (NOD) with the denial of the aforementioned 
claims.  The RO in Pittsburgh, Pennsylvania issued a 
statement of the case (SOC) in February 2005.  The Veteran's 
spouse filed a substantive appeal pertaining to these issues 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2005.  

This appeal to the Board of Veterans' Appeals (Board) also 
arose from a November 2005 determination by the RO that a 
document received on March 2005 constituted an untimely NOD 
with the June 2003 denial of service connection for PTSD.  
The Veteran's spouse filed a NOD with the timeliness 
determination in January 2006.  Thereafter, in May 2006, the 
RO issued a SOC on the question of timeliness, and the 
Veteran's spouse filed a substantive appeal with this 
jurisdictional matter in July 2006.

In January 2007, the Veteran, his wife (B.J.), and his son 
(J.J.) testified during a Board hearing before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of the hearing is of record.

In October 2007, the Board issued a decision denying service 
connection for bleeding gums and teeth grinding, for 
hemorrhoids, for breathing problems, and for stomach 
problems.  The Board also determined that the Veteran had 
filed a timely NOD with the June 2003 denial of the claim for 
service connection for PTSD, and remanded the matter to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for issuance of an SOC.  The Board also remanded the 
other matters listed on the title page to the RO, via the 
AMC, for additional development.  After accomplishing some of 
the requested action, the AMC continued the denial of the 
claims (as reflected in a May 2009 SSOC), and returned the 
matters to the Board for further appellate consideration.  

For the reasons expressed below, the matters on appeal, 
including the matter of service connection for PTSD-for 
which the Veteran has completed the first of two actions 
needed to perfect an appeal of this claim to the Board-are, 
again, being remanded to the RO via the AMC, for additional 
development.  VA will notify the appellant if further action, 
on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

A remand by the Board confers upon the Veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 
11 Vet. App. 268, 271 (1998).  

As noted in the October 2007 remand, by filing a timely and 
valid NOD with the June 2003 rating decision in February 
2004, the Veteran initiated appellate review of the claim for 
service connection for PTSD.  The next step in the appellate 
process is for the RO to issue to the Veteran an SOC 
summarizing the evidence relevant to that issue, the 
applicable legal authority, and the reasons for the RO's 
determinations.  See 38 C.F.R. § 19.29 (2009); Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); Holland v Gober, 10 
Vet. App. 433, 436 (1997).  In the remand, the Board 
instructed the RO to issue an SOC regarding this issue, but 
this has not been done.  Hence, remand, consistent with 
Stegall and Manlincon, is warranted. 

As regards the claims for which an appeal has been perfected, 
the Board notes that further review of the claims file 
reveals that, in a December 2002 statement, the Veteran 
referenced Social Security Administration (SSA) determination 
records in support of his claims.  While SSA records are not 
controlling for VA determinations, they may be "pertinent" to 
VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
the VA is put on notice of the existence of SSA records, as 
here, it must seek to obtain those records before proceeding 
with the appeal.  Id. Thus, the Board finds that the RO 
should obtain and associate with the claims file a copy of 
the SSA decision awarding the Veteran disability benefits, as 
well as copies of all medical records underlying that 
determination, following the current procedures prescribed in 
38 C.F.R. § 3.159(c) with respect to requesting records from 
Federal facilities.

To ensure that all due process requirements are met, while 
these matters are on remand, the RO should also give the 
appellant another opportunity to present information and/or 
evidence pertinent to the matters remaining on appeal.  The 
RO's notice letter to the appellant should explain that he 
has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should 
provide notice as to what is needed to support a claim for 
service connection on a secondary basis, pursuant to 38 
C.F.R. § 3.310 (as revised in October 2006).

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2009).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal (to include 
arranging for the Veteran to undergo further VA examination, 
if warranted).  

The Board  points out that, in various statements made by the 
Veteran and his family members, on his behalf, it has been 
asserted that the CVA was caused by a severe coughing fit 
associated with chronic mycoplasma infection (i.e., walking 
pneumonia or atypical pneumonia), which he asserts is 
service-connected.  See 38 C.F.R. § 3.310(a) (2009) (A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected).  The Board notes, however, that the RO has not 
considered the claim under this theory of entitlement, and 
did not adjudicate the claim based on this theory of 
entitlement.  To avoid any prejudice to the Veteran, the RO 
should adjudicate the claim, to include on a secondary basis, 
in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

As a final matter, the Board also points out that, as any 
decision with respect to the claims for service connection 
may affect the Veteran's claim for a TDIU, this claim is 
inextricably intertwined with the claims for service 
connection.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both are adjudicated).  As the claims should be 
considered together, it follows that, any Board action on the 
TDIU claim, at this juncture, would be premature.  Hence, a 
remand of this matter is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO must furnish to the Veteran and 
his representative a SOC with respect to 
the June 2003 denial of service connection 
for PTSD, along with a VA Form 9, and 
afford them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on that issue.

The Veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected-as regards the matter of service 
connection for PTSD, within 60 days of the 
issuance of the SOC.

2.  The RO should request that SSA furnish 
a copy of its decision awarding the 
Veteran disability benefits, as well as 
copies of all medical records underlying 
that determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal 
facilities. All records/responses received 
should be associated with the claims file.

3.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal.  The RO should 
explain the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.  The RO's letter should also 
provide notice as to what is needed to 
support a claim for service connection on 
a secondary basis, pursuant to 
38 C.F.R. § 3.310 (as revised in October 
2006).

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159.  All records and responses received 
should be associated with the claims file.  
If any records sought are not obtained, the 
RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for residuals of a 
cerebrovascular accident, for a TDIU, and 
for service connection for fatigue, hair 
loss, headaches, immunological defense 
deficiency, and chronic pulmonary 
mycoplasma infection (all pursuant to 38 
U.S.C. 1117), in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claim for residuals of 
a CVA should include consideration of 
service connection on a secondary basis, 
pursuant to 
38 C.F.R. § 3.310 (as revised in 2006).

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered (to include to the 
current version of 38 C.F.R. § 3.310, as 
revised in 2006), as well as clear reasons 
and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

